411 F.2d 794
UNITED STATES of America ex rel. Fred WILLIAMS, Jr., Appellant,v.Alfred T. RUNDLE.
No. 17478.
United States Court of Appeals Third Circuit.
Argued March 4, 1969.
Decided May 2, 1969.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John P. Fullam, Judge.
John W. Packel, Assistant Voluntary Defender, Defender Ass'n of Philadelphia, Philadelphia, Pa., for appellant.
Roger F. Cox, Asst. Dist. Atty., Philadelphia, Pa. (Joseph J. Musto, Asst. Dist. Atty., James D. Crawford, Asst. Dist. Atty., Chief, Appeals Division, Richard A. Sprague, First Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
OPINION OF THE COURT
Before KALODNER, FREEDMAN and SEITZ, Circuit Judges.
PER CURIAM:


1
The District Court denied the relator Williams' petition for a writ of habeas corpus and this appeal followed.


2
On review of the record we find no error. The contentions presented on this appeal were thoroughly considered seriatum in Judge Fullam's Memorandum Opinion and Order, 299 F. Supp. 1371 and it would serve no useful purpose to dwell on them here. The factual situation disclosed by the state trial records amply supports Judge Fullam's denial of habeas corpus relief for the reasons stated in his Memorandum Opinion and Order.


3
The Order of the District Court will be affirmed.